121 Ga. App. 366 (1970)
174 S.E.2d 196
WALLACE
v.
MOSS et al.
45135.
Court of Appeals of Georgia.
Argued March 2, 1970.
Decided March 12, 1970.
Archer, Patrick, Sidener & Thomason, James H. Archer, Jr., R. William Hamner, for appellant.
Northcutt, Edwards, Doss & Germano, Ken Doss, Harold Sheats, Martin H. Peabody, R. Neal Batson, Orinda Evans, for appellees.
BELL, Chief Judge.
Appellant petitioned the Juvenile Court of Fulton County to regain custody of her five-year old daughter whose custody had been granted to her paternal grandparents by the juvenile court in a prior proceeding. Appellant alleged in her petition a substantial change in conditions since the prior order. After a hearing, the court denied the prayer to order a change in custody. This judgment is appealed. Held:
1. It was not error for the juvenile court to refuse to admit in evidence the results of a polygraph examination of the child's sixteen-year old stepbrother. Salisbury v. State, 221 Ga. 718 (146 SE2d 776).
2. During appellant's direct examination, she was asked the question as to what is the minor child's attitude as she expressed it to her. An objection to this question on the grounds of hearsay was sustained. At the hearing, the appellant expressly abandoned his opposition to the sustaining of the objection and cannot now urge it as a ground for reversal.
*367 3. The juvenile court did not abuse its discretion, as the evidence authorized the court to find that it was in the child's best interest for her to continue to reside with her grandparents. Sturkie v. Skinner, 214 Ga. 264, 270 (104 SE2d 417).
Judgment affirmed. Quillian and Whitman, JJ., concur.